*880SENTENCIA
En junio de 1996 el entonces Senador Cirilo Tirado Delgado presentó una queja ante esta Curia contra la Leda. Nilka Marrero García en la que le imputó la violación de los cánones de ética profesional al prestar sus servicios profesionales en el Senado de Puerto Rico como Oficial In-vestigadora de la Comisión de lo Jurídico (Oficial Investi-gadora de la Comisión) que investigaba la pesquisa senatorial anterior sobre los sucesos del Cerro Maravilla, a la vez que figuraba como abogada de Ángel Figueroa Vivas en la petición de reapertura de los procedimientos de suspen-sión que estaba siendo considerada por este Tribunal.
Además, expuso que Marrero García ocupó la posición de fiscal delegada de la Oficina del Fiscal Especial Inde-pendiente (Oficina del F.E.I.) y que violó los cánones de ética profesional cuando, en representación de Figueroa Vivas en el procedimiento de reapertura ante este Tribunal, le imputó al Senado irregularidades y actuaciones impro-pias durante la investigación de los sucesos del Cerro Ma-ravilla que se llevó a cabo entre 1981 y 1992, y posterior-mente durante el proceso de desaforo de Figueroa Vivas en el que la Oficina del F.E.I. fungió como Procurador Especial. Sostiene el entonces Senador Tirado Delgado que al representar a Figueroa Vivas en su solicitud de reaper-tura ante esta Curia, Marrero García se colocó en un con-flicto impermisible de intereses en violación de los Cáno-nes 5, 21, 28, y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. La queja presentada por el entonces Sena-dor Tirado Delgado requiere que resolvamos si la conducta anteriormente descrita constituye conflicto de intereses y conducta impropia en violación de los Cánones 6, 21 y 38 del Código de Ética Profesional, supra.
*881Oportunamente, emitimos una resolución en la que se le concedió un término a Marrero García para mostrar causa por la cual no se debía ordenar que dejara de intervenir en los procedimientos de la Comisión de lo Jurídico (Comi-sión) hasta tanto se adjudicara la queja en su contra. Ade-más, le solicitamos que tomara la medida cautelar de no intervenir en los procedimientos de la referida Comisión.
A raíz de dicho pronunciamiento, Marrero García re-nunció a su puesto de Oficial Investigadora de la Comisión y, oportunamente, compareció ante nos e informó que antes de la presentación de la queja en su contra por el entonces Senador Tirado Delgado había renunciado a la representa-ción legal de Figueroa Vivas en el procedimiento ante este Tribunal. También contestó la queja referente al conflicto de intereses.
A tenor con el procedimiento disciplinario dispuesto por el Reglamento del Tribunal Supremo, tanto la queja como su contestación fueron remitidas al Procurador General. El Procurador General rindió su informe y Marrero García lo contestó. Contando con dicho informe y la comparecencia de Marrero García, estamos en posición de resolver la queja presentada sin procedimientos ulteriores.
Examinados cuidadosamente dichos documentos, el Tribunal entiende que existió un potencial conflicto de intere-ses entre la función de Marrero García como Oficial Inves-tigadora de la Comisión y su posición anterior en la Oficina del F.E.I. al participar en la investigación de una entidad de la cual formó parte.
Además, la representación de Figueroa Vivas en el pro-ceso de reapertura de los procedimientos de desaforo, pre-senta un doble conflicto de intereses para Marrero García, pues para lograr que este Tribunal reabra el procedimiento contra el ex fiscal —concluido en 1992— ha argumentado *882que hubo serias anomalías en los procedimientos investi-gativos de la Oficina del F.E.I. de la cual ella formó parte.
Por otro lado, Marrero García arriesgaba también un conflicto de intereses ante la posibilidad de que una pes-quisa cabal del desempeño de la Oficina del F.E.I. se exten-diese a investigar posibles incidencias de error o infracción a la ley en dicha dependencia durante el periodo en que ella trabajó.
Finalmente, como abogada de Figueroa Vivas también se colocó potencialmente en la posición éticamente pros-crita de tener que informar a la Comisión sobre las irregu-laridades cometidas en la anterior pesquisa del Senado que dieron lugar a la suspensión de su cliente y que se cuestio-nan en la solicitud de reapertura de procedimientos en el Tribunal Supremo. Tal situación socavaría, cuanto menos en apariencia, su objetividad e imparcialidad en el cumpli-miento de su encomienda como investigadora de la Comisión.
No obstante, un examen cuidadoso del Informe del Pro-curador General, así como de la comparecencia de Marrero García, nos ha convencido de que la conducta de la licen-ciada Marrero García constituyó, esencialmente, un grave error de juicio y no un acto intencionado de violar los prin-cipios deontológicos que rigen la abogacía. De hecho, una vez este Tribunal emitió su orden de mostrar causa, Ma-rrero García acató totalmente los términos de la Resolu-ción emitida por este Tribunal el 5 de julio de 1996 y re-nunció tanto a la representación de Figueroa Vivas como a su posición de Oficial Investigadora de la Comisión. Consi-deramos su decisión de renunciar a ambas funciones con carácter inmediato como elemento atenuante en este pro-ceso disciplinario.
Considerando dicha decisión y el buen historial profe-sional de la querellada, limitamos nuestra sanción discipli-naria a una amonestación a la Leda. Nilka Marrero García por haber incurrido en conducta constitutiva de conflicto de *883intereses. Simultáneamente se le apercibe que en el futuro deberá cumplir estrictamente con los postulados éticos de nuestra profesión, particularmente en lo referente a los con-flictos de intereses.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad, a la que se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Rebollo López y el Juez Asociado Señor Rivera Pérez no intervinieron. La Juez Asociada Señora Naveira de Rodón se inhibió. El Juez Asociado Señor Rivera Pérez no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria Tribunal Supremo

— O —